PER CURIAM.
Pursuant to Rule 18 of the Rules on Lawyer Professional Responsibility, Luther A. Paulsrude petitions this court for reinstatement to the practice of law. In In re Paulsrude, 311 Minn. 303, 248 N.W.2d 747 (1976), we entered a judgment of disbarment against petitioner, accepting the referee’s seven complaints against him. Three months after the judgment was entered, Paulsrude petitioned for reinstatement. We denied the petition on September 6, 1977, stating: “Petitioner has failed to present any extenuating facts or circumstances which establish the impropriety of his disbarment.”
Paulsrude filed his current petition on September 23, 1983. A panel of the Board of Professional Responsibility held a hearing on April 19, 1985, and recommends to this court that the petition be denied. A hearing before this court was set for September 10, 1985, and due notice was given the petitioner. Before the hearing was held a letter, dated August 26, 1985, was received from the petitioner and filed with the court. The letter stated, inter alia, that “if the Court is not willing to grant a retirement practice without another hearing, I have no choice but to ask that all the proceedings be dismissed. * * * You may consider this a pleading.” The hearing commenced on September 10, 1985, at which the matter was presented to the court by the office of the Director of Lawyers Professional Responsibility and denial of the petition was recommended. The petitioner failed to appear.
We hold that Paulsrude’s petition for reinstatement to the practice of law must in all respects be denied. The petitioner has failed to show, by clear and convincing evidence, that he has fundamentally changed since his disbarment.
Petition denied.